Exhibit THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS. WMS INDUSTRIES INC. COMMON STOCK PURCHASE WARRANT This certifies that, for good and valuable consideration, WMS Industries Inc., a Delaware corporation (the “Company”), grants to HASBRO, INC. (“Hasbro” or the “Warrantholder”), the right to subscribe for and purchase from the Company the number of validly issued, fully paid and nonassessable shares (the “Warrant Shares”) of the Company’s Common Stock, par value $0.50 per share (the “Common Stock”) determined pursuant to the schedule set forth in Section 1 below, at the purchase price per share of $30.03 (the “Exercise Price”), from time to time after vesting of the Warrant pursuant to Section 1 below and before 5:00 PM Eastern Standard Time on the Expiration Date (as defined below), all subject to the terms, conditions and adjustments herein set forth. “Expiration Date” means December 31, 2018 or, solely in the event that the term of that certain Gaming Device License Agreement dated as of April 1, 2009 between Hasbro and WMS Gaming Inc. (the “License Agreement”) is extended for the Extension Term (as defined in the License Agreement), December 31, 2021. 1.Duration and Exercise of Warrant; Limitation on Exercise; Payment of Taxes. 1.1.Warrant Shares.The number of Warrant Shares, if any, purchasableunder this Warrant shall be determined based on the date by which Hasbro executes and delivers to the Company an unqualified written consent to an assignment of the License Agreement (including, without limitation, “assignment” or “Constructive Assignment” (as such terms are defined in section 20.1 of the Basic Terms of such Agreement)) (an “Assignment”), if such consent is requested by the Company and timely delivered by Hasbro as follows: Date of Delivery of Hasbro Consent to Assignment Number of Warrant Shares On or before December 31, 2011 500,000 After December 31, 2011 but on or before December 31, 2012 475,000 After December 31, 2012 but on or before December 31, 2013 450,000 After December 31, 2013 but on or before December 31, 2014 425,000 After December 31, 2014 but on or before December 31, 2015 400,000 After December 31, 2015 but prior to the Expiration Date 375,000 1.1.Vesting.The Warrant shall vest with respect to the number of Warrant Shares determined pursuant to Section 1.1 solely upon the consummation of an Assignment for which Hasbro has executed and delivered an unqualified written consent. 1.2.Duration and Exercise of Warrant.Subject to the terms and conditions set forth herein, the Warrant may be exercised, in whole or in part, by the Warrantholder by: 1.2.1.the delivery of this Warrant to the Company, with a duly executed Exercise Form attached as Exhibit A hereto specifying the number of vested Warrant Shares to be purchased, prior to the Expiration Date; and 1.2.2.the delivery of payment to the Company, for the account of the Company, by cash, by wire transfer of immediately available funds or by certified or bank cashier’s check, of the Exercise Price for the number of vested Warrant Shares specified in the Exercise Form in lawful money of the United States of America.The Company agrees that such Warrant Shares shall be deemed to be issued to the Warrantholder as the record holder of such Warrant Shares as of the close of business on the date on which this Warrant shall have been surrendered and payment made for the Warrant Shares as aforesaid. 1.3.Conversion of Warrant. 1.3.1.Right to Convert.In addition to, and without limiting, the other rights of the Warrantholder hereunder, the Warrantholder shall have the right (the "Conversion Right") to convert this Warrant or any part hereof into Warrant Shares at any time and from time to time to the extent that this Warrant has vested and prior to the Expiration Date. Upon exercise of the Conversion Right, the Company shall deliver to the Warrantholder, without payment by the Warrantholder of any Exercise Price or any cash or other consideration, that number of Warrant Shares computed using the following formula: X Y (A-B) A Where:X The number of Warrant Shares to be issued to the Warrantholder Y The number of Warrant Shares purchasable pursuant to this Warrant or such lesser number of Warrant Shares as may be selected by the Warrantholder A The Fair Market Value (as defined in Section 6.1.6) of one Warrant Share as of the Conversion Date B The Exercise Price 1 1.3.2.Method of Conversion.
